Citation Nr: 0510148	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a residual disability 
of the thumb and index finger of the right hand.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1960 to 
August 1960 and from October 1961 to August 1962.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2000 and May 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which denied 
entitlement to service connection for disabilities of the 
right finger and index finger of the right hand.  The veteran 
appealed this determination.  

In February 2004, the veteran testified before a Veterans Law 
Judge at a video hearing at the RO.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  

In July 2004, this matter was remanded to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The record shows that the veteran underwent a VA examination 
in August 2004.  The examination report indicates that an X-
ray examination of the right hand was performed and that the 
X-ray examination findings were pending at the time of the 
examination.  The X-ray report is not of record.  The 
examiner noted that the X-ray studies were needed to 
determine whether there was a shrapnel injury to the digits 
of the right hand.  VA is obliged to ensure that it obtains 
the results of special examinations suggested by VA 
examiners.  See Sorakubo v. Principi, 16 Vet. App. 120 
(2002).; see also 38 U.S.C.A. § 5103A(d) (West 2002) (VA is 
required to provide a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim).

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should obtain a copy of 
the August 2004 report of the X-ray 
examination of the right hand.  If such 
report can not be located, the veteran 
should be afforded another X-ray 
examination of the right hand, and the 
report should be associated with the 
claims folder.  

2.  The AMC or RO should ask the VA 
physician who provided the August 2004 VA 
medical opinion (or if he is no longer 
available, a suitable replacement) to 
review the August 2004 X-ray examination 
(and any subsequently obtained X-ray 
examination report).  The examiner should 
render an opinion as to whether the 
veteran has a current right thumb or 
index finger disability, and if so, 
whether such disability is at least as 
likely as not (50 percent probability or 
more) the result of a disease or injury 
in service.  

The claims folder, including a copy of 
this remand, should be made available to 
the examiner for review in conjunction 
with the medical opinion, and the 
examiner should acknowledge such review.  
The examiner should provide a rationale 
for all conclusions.

3.  The RO or AMC should then 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


